Title: From Thomas Jefferson to Hugh Chisholm, 7 November 1808
From: Jefferson, Thomas
To: Chisholm, Hugh


                  
                     Sir
                     
                     Washington Nov. 7. 08.
                  
                  By the present post I send 35. D. to your brother at Poplar forest, 77. D 90c to mr J. Bullock of Milton who holds your order for that sum, & I herein inclose you ten dollars according to the request of your letter from Montpelier—I offer you my best wishes.
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           
                              35.
                              
                           
                           
                              77.
                              90
                           
                           
                              
                                 10.
                              
                              
                                 
                                     
                                 
                              
                           
                           
                              122.
                              90
                           
                        
                     
                  
               